Exhibit 10.3
 


 

DEBTOR NAME AND ADDRESS
SECURED PARTY NAME AND ADDRESS
MISCOR GROUP, LTD.
MFB Financial
1125 S. WALNUT STREET
4199 EDISON LAKES PARKWAY, SUITE 300
SOUTH BEND, IN 46819
MISHAWAKA, IN 46545
   
Type:¨ individual ¨ partnership ¨ corporation ¨________________
State of organization/registration (if applicable) IN   
¨ If checked, refer to addendum fro additional Debtors and signatures.



COMMERCIAL SECURITY AGREEMENT
 
The date of this Commercial Security Agreement (Agreement) is 3-9-07       
SECURED DEBTS. This Agreement will secure all sums advanced by Secured Party
under the terms of this Agreement and the payment performance of the following
described Secured Debts that (check one) £ Debtor x MISCOR GROUP, LTD., HK
ENGINE COMPONENTS, LLC. MAGNETECH INDUSTRIAL SERVICES, INC., MAGNETECH POWER
SERVICES, LLC. MARTELL ELECTRIC, LLC (Borrower) owes to Secured Party:
£ Specific Debts. The following debts and all extensions, renewals,
refinancings, modifications, and replacements (describe):




x All Debts. All present and future debts, even if this Agreement is not
referenced, the debts are also secured by other collateral, or the future debt
is unrelated to or of a different type than the current debt. Nothing in this
Agreement is a commitment to make future loans or advances.
SECURITY INTEREST. To secure the payment and performance of the Secured Debts,
Debtor gives Secured Party a security interest in all of the Property described
in this Agreement that Debtor owns or has sufficient rights in which to transfer
an interest, now or in the future, wherever the Property is or will be located,
and all proceeds and products of the Property. “Property” includes all parts,
accessories, repairs, replacements, improvements, and accessions to the
Property; any original evidence of title or ownership; and all obligations that
support the payment or performance of the Property. “Proceeds” includes anything
acquired upon the sale, lease, license, exchange, or other disposition of the
Property; any rights and claims arising from the Property; and any collections
and distributions on account of the Property. This Agreement remains in effect
until terminated in writing, even if the Secured Debts are paid and Secured
Party is no longer obligated to advance funds to Debtor or Borrower.
PROPERTY DESCRIPTION. The Property is described as follows:
x Accounts and Other Rights to Payment: All rights to payment, whether or not
earned by performance, including, but not limited to, payment for property or
services sold, leased, rented, licensed, or assigned. This includes any rights
and interests (including all liens) which Debtor may have by law or agreement
against any account debtor or obligor of Debtor.
£ Inventory: All inventory held for ultimate sale or lease, or which has been or
will be supplied under contracts of service, or which are raw materials, work in
process, or materials used or consumed in Debtor’s business.
£ Equipment: All equipment including, but not limited to, machinery, vehicles,
furniture, fixtures, manufacturing equipment, farm machinery and equipment, shop
equipment, office and record keeping equipment, parts, and tools. The Property
includes any equipment described in a list or schedule Debtor gives to Secured
Party, but such a list is not necessary to create a valid security interest in
all of Debtor’s equipment.
£ Instruments and Chattel Paper: All instruments, including negotiable
instuunents and promissory notes and any other writings or records that evidence
the right to payment of a monetary obligation, and tangible and electronic
chattel paper.
£ General Intangibles: All general intangibles including, but not limited to,
tax refunds, patents and applications for patents, copyrights, trademarks, trade
secrets, goodwill, trade names, customer lists, permits and franchises, payment
intangibles, computer programs and all supporting information provided in
connection with a transaction relating to computer programs, and the right to
use Debtor’s name.
£ Documents: All documents of titre including, but not limited to, bills of
lading, dock warrants and receipts, and warehouse receipts.
£ Farm Products and Supplies: All farm products including, but not limited to,
all poultry and livestock and their young, along with their produce, products,
and replacements; all crops, annual or perennial, and all products of the crops;
and all feed, seed, fertilizer, medicines, and other supplies used or produced
in Debtor’s farming operations,
£ Government Payments and Programs: All payments, accounts, general intangibles,
and benefits including, but not limited to, payments in kind, deficiency
payments, letters of entitlement, warehouse receipts, storage payments,
emergency assistance and diversion payments, production flexibility contracts,
and conservation reserve payments under any preexisting, current, or future
federal or state government program.
£ Investment Property: All investment property including, but not limited to,
certificated securities, uncertificated securities, securities entitlements,
securities accounts, commodity contracts, commodity accounts, and financial
assets.
£ Deposit Accounts: All deposit accounts including, but not limited to, demand,
time, savings, passbook, and similar accounts.
£ Specific Property Description: The Property includes, but is not limited by,
the following (if required, provide real estate description):



--------------------------------------------------------------------------------



GENERAL PROVISIONS. Each Debtor’s obligations under this Agreement are
independent of the obligations of any other Debtor, Secured Patty may sue each
Debtor individually or together with any other Debtor. Secured Party may release
any part of the Property and Debtor will remain obligated under this Agreement.
The duties and benefits of this Agreement will bind the successors and assigns
of Debtor and Secured Party. No modification of this Agreement is effective
unless made in writing and signed by Debtor and Secured Party. Whenever used,
the plural includes the singular and the singular includes the plural. Time is
of the essence,


APPLICABLE LAW. This Agreement is governed by the laws of the state in which
Secured Party is located. In the event of a dispute, the exclusive forum, venue,
and place of jurisdiction will be the state in which Secured Party is located,
unless otherwise required by law. If any provision of this Agreement is
unenforceable by law, the unenforceable provision will be severed and the
remaining provisions will still be enforceable.


NAME AND LOCATION. Debtor’s name indicated on page 1 is Debtor’s exact legal
name. If Debtor is an individual, Debtor’s address is Debtor’s principal
residence. If Debtor is not an individual, Debtor’s address is the location of
Debtor’s chief executive offices or sole place of business. If Debtor is an
entity organized and registered under state law, Debtor has provided Debtor’s
state of registration on page 1. Debtor will provide verification of
registration and location upon Secured Party’s request. Debtor will provide
Secured Party with at least 30 days notice prior to any change in Debtor’s name,
address, or state of organization or registration..


WARRANTIES AND REPRESENTATIONS. Debtor has the right, authority, and power to
enter into this Agreement. The execution and delivery of this Agreement will not
violate any agreement governing Debtor or Debtor’s property, or to which Debtor
is a party. Debtor makes the following warranties and representations which
continue as long as this Agreement is in effect:

(1)  
Debtor is duly organized and validly existing in all jurisdictions in which
Debtor does business;

(2)  
the execution and performance of the terms of this Agreement have been duly
authorized, have received all necessary governmental approval, and will not
violate any provision of law or order;

(3)  
other than previously disclosed to Secured Party, Debtor has not changed
Debtor’s name or principal place of business within the last 10 years and has
not used any other trade or fictitious name; and

(4)  
Debtor does not and will not use any other name without Secured Party’s prior
written consent.

Debtor owns all of the Property, and Secured Party’s claim to the Property is
ahead of the claims of any other creditor, except as otherwise agreed and
disclosed to Secured Party prior to any advance on the Secured Debts. The
Property has not been used for any purpose that would violate any laws or
subject the Property to forfeiture or seizure.


DUTIES TOWARD PROPERTY. Debtor will protect the Property and Secured Party’s
interest against any competing claim. Except as otherwise agreed, Debtor will
keep the Property in Debtor’s possession at the address indicated on page 1 of
this Agreement. Debtor will keep the Property in good repair and use the
Property only for purposes specified on page 1. Debtor will not use the Property
in violation of any law and will pay all taxes and assessments levied or
assessed against the Property. Secured Party has the right of reasonable access
to inspect the Property, including the right to require Debtor to assemble and
make the Property available to Secured Party. Debtor will immediately notify
Secured Party of any loss or damage to the Property. Debtor will prepare and
keep books, records, and accounts about the Property and Debtor’s business, to
which Debtor will allow Secured Party reasonable access. Debtor will not sell,
offer to sell, license, lease, or otherwise transfer or encumber the Property
without Secured Party’s prior written consent. Any disposition of the Property
will violate Secured Party’s rights, unless the Property is inventory sold in
the ordinary course of business at fair market value. If the Property includes
chattel paper or instruments, either as original collateral or as proceeds of
the Property, Debtor will record Secured Party’s interest on the face of the
chattel paper or instruments. If the Property includ accounts, Debtor will not
settle any account for less than the full valu d` ispose of the accounts by
assignment, or make any material change in the terms of any account without
Secured Party’s prior written consent. Debtor will collect all accounts in the
ordinary course of business, unless otherwise required by Secured Party. Debtor
will keep the proceeds of the accounts, and any goads returned to Debtor, in
trust for Secured Party and will not commingle the proceeds or returned goods
with any of Debtor’s other property. Secured Party has the right to require
Debtor to pay Secured Party the full price on any returned items. Secured Party
may require account debtors to make payments under the accounts directly to
Secured Party, Debtor will deliver the accounts to Secured Party at Secured
Party’s request. Debtor will give Secured Party all statements, reports,
certificates, lists of account debtors (showing names, addresses, and amounts
owing), invoices applicable to each account, and any other data pertaining to
the accounts as Secured Party requests.
If the Property includes farm products, Debtor will provide Secured Party [text
cut off]


INSURANCE. Debtor agrees to keep the Property insured against the risks
reasonably associated with the Property until the Property is released from this
Agreement. Debtor will maintain this insurance in the amounts Secured Party
requires. Debtor may choose the insurance company, subject to Secured Party’s
approval, which will not be unreasonably withheld. Debtor will have the
insurance provider name Secured Party as loss payee on die insurance policy.
Debtor will give Secured Party and the insurance provider immediate notice of
any loss. Secured Party may apply the insurance proceeds toward the Secured
Debts. Secured Party may require additional security as a condition of
permitting any insurance proceeds to be used to repair or replace the Property.
If Secured Party acquires the Property in damaged condition, Debtor’s rights to
any insurance policies and proceeds will pass to Scoured Parry to the extent of
the Secured Debts. Debtor will immediately notify Secured Parry of the
cancellation or termination of insurance. If Debtor fails to keep the Property
insured, or fails to provide Secured Party with proof of insurance, Secured
Party may obtain insurance


--------------------------------------------------------------------------------



to protect Secured Party’s interest in the Property. The insurance may include
coverages not originally required of Debtor, may be written by a company other
than one Debtor would choose, and may be written at a higher rate than Debtor
could obtain if Debtor purchased the insurance.


AUTHORITY TO PERFORM. Debtor authorizes Secured Party to do anything Secured
Party deems reasonably necessary to protect the Property and Secured Party’s
interest in the Property. If Debtor fails to perform any of Debtor’s duties
under this Agreement, Secured Party is authorized, without notice to Debtor, to
perform the duties or cause them to be performed. These authorizations include,
but are not limited to, permission to pay for the repair, maintenance, and
preservation of the Property and take any action to realize the value of the
Property. Secured Party’s authority to perform for Debtor does not create an
obligation to perform, and Secured Party’s failure to perform will not preclude
Secured Party from exercising any other rights under the law or this Agreement.
If Secured Party performs for Debtor, Secured Party will use reasonable care.
Reasonable care will not include any steps necessary to preserve rights against
prior parties or any duty to take action in connection with the management of
the Property.
If Secured Party comes into possession of the Property, Secured Party will
preserve and protect the Property to the extent required by law. Secured Party’s
duty of care with respect to the Property will be satisfied if Secured Party
exercises reasonable care in the safekeeping of the Property or in the selection
of a third party in possession of the Property. Secured Party may enforce the
obligations of an account debtor or other person obligated on the Property.
Secured Party may exercise Debtor’s rights with respect to the account debtor’s
or other person’s obligations to make payment or otherwise render performance to
Debtor, and enforce any security interest that secures such obligations.


PURCHASE MONEY SECURITY INTEREST. If the Property includes items purchased with
the Secured Debts, the Property purchased with the Secured Debts will remain
subject to Secured Party’s security interest until the Secured Debts are paid in
full. Payments on any non-purchase money loan also secured by this Agreement
will not be applied to the purchase money loan. Payments on the purchase money
loan will be applied first to the non-purchase money portion of the loan, if
any, and then to the purchase money portion in the order in which the purchase
money Property was acquired. If the purchase money Property was acquired at the
same time, payments will be applied in the order Secured Party selects. No
security interest will be terminated by application of this formula.


DEFAULT. Debtor will be in default if:

(1)  
Debtor (or Borrower, if not the same) fails to make a payment in full when due;

(2)  
Debtor fails to perform any condition or keep any covenant on this or any debt
or agreement Debtor has with Secured Party;

(3)  
a default occurs under the terms of any instrument or agreement evidencing or
pertaining to the Secured Debts;

(4)  
anything else happens that either causes Secured Party to reasonably believe
that Secured Party will have difficulty in collecting the Secured Debts or
significantly impairs the value of the Property.



REMEDIES. After Debtor defaults, and after Secured Party gives any legally
required notice and opportunity to cure the default, Secured Party may at
Secured Party’s option do any one or more of the following:

(1)  
make all or any part of the Secured Debts immediately due and accrue interest at
the highest post-maturity interest rate;

(2)  
require Debtor to gather the Property and make it available to Secured Party in
a reasonable fashion;

(3)  
enter upon Debtor’s premises and take possession of all or any part of Debtor s
property for purposes of preserving the Property or its value and use and
operate Debtor’s property to protect Secured Party’s interest, all without
payment or compensation to Debtor;

(4)  
use any remedy allowed by state or federal law, or provided in any agreement
evidencing or pertaining to the Secured Debts.

If Secured Party repossesses the Property or enforces the obligations of an
account debtor, Secured. Party may keep or dispose of the Property as [text cut
off]



--------------------------------------------------------------------------------




Schedule of Additional Commercial Security Agreements


In reliance on Instruction 2 to Regulation S-K, Item 601, MISCOR is not filing
additional Commercial Security Agreements that are identical to the one filed
herewith, except for the parties. The following Debtor’s entered into identical
Commercial Security Agreements with MFB Financial:


1. HK Engine Components, LLC


2. Magnetech Industrial Services, Inc.


3. Magnetech Power Services, LLC


4. Martell Electric, LLC




 